NOS. 12-14-00180-CR
                                       12-14-00181-CR

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                       TYLER, TEXAS

ANGELA DENISE HARDIN,                          §      APPEALS FROM THE 114TH
APPELLANT

V.                                             §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                       §      SMITH COUNTY, TEXAS

                                      MEMORANDUM OPINION
                                          PER CURIAM
       Angela Hardin appeals following the revocation of her deferred adjudication community
supervision. Appellant’s counsel filed a brief in compliance with Anders v. California, 386 U.S.
738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and Gainous v. State, 436 S.W.2d 137 (Tex. Crim.
App. 1969). We affirm.


                                          BACKGROUND
       Appellant was charged by separate indictments with theft of material and burglary of a
habitation. She pleaded “guilty” in each cause. The trial court deferred finding Appellant
“guilty” and placed her on community supervision for five years for theft of material and ten
years for burglary of a habitation.
       Subsequently, the State filed motions to revoke Appellant’s community supervision in
each cause alleging that Appellant had violated certain terms and conditions thereof. A hearing
was conducted on the State’s motions, and Appellant pleaded “true” to at least one of the
violations alleged in each cause. At the conclusion of the hearing, the trial court found that
Appellant violated the terms and conditions of her community supervisions as alleged in the
State’s motions.    Thereafter, the trial court revoked Appellant’s community supervisions,
adjudicated her “guilty” of theft of material and burglary of a habitation, and sentenced her to
imprisonment for two years and twenty years respectively. This appeal followed.


                            ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
         Appellant’s counsel filed a brief in compliance with Anders v. California and Gainous v.
State. Appellant’s counsel states that he has diligently reviewed the appellate record and is of the
opinion that the record reflects no reversible error and that there is no error upon which an appeal
can be predicated. He further relates that he is well acquainted with the facts in this case. In
compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807 (Tex. Crim. App. [Panel
Op.] 1978), Appellant’s brief presents a chronological summation of the procedural history of
the case and further states that Appellant’s counsel is unable to raise any arguable issues for
appeal.1 We have likewise reviewed the record for reversible error and have found none.


                                                  CONCLUSION
         As required by Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991), Appellant’s
counsel has moved for leave to withdraw. See also In re Schulman, 252 S.W.3d 403, 407 (Tex.
Crim. App. 2008) (orig. proceeding). We carried the motion for consideration with the merits.
Having done so and finding no reversible error, we grant Appellant’s counsel’s motion for leave
to withdraw and affirm the trial court’s judgment.
         As a result of our disposition of this case, Appellant’s counsel has a duty to, within five
days of the date of this opinion, send a copy of the opinion and judgment to Appellant and advise
her of her right to file a petition for discretionary review. See TEX. R. APP. P. 48.4; In re
Schulman, 252 S.W.3d at 411 n.35. Should Appellant wish to seek review of this case by the
Texas Court of Criminal Appeals, she must either retain an attorney to file a petition for
discretionary review on her behalf or she must file a petition for discretionary review pro se.
Any petition for discretionary review must be filed within thirty days from the date of either this
opinion or the last timely motion for rehearing that was overruled by this court. See TEX. R. APP.
P. 68.2. Any petition for discretionary review must be filed with the Texas Court of Criminal


         1
           Counsel for Appellant states in his motion to withdraw that he provided Appellant with a copy of this
brief. Appellant was given time to file her own brief in this cause. The time for filing such a brief has expired, and
no pro se brief has been filed.




                                                          2
Appeals. See TEX. R. APP. P. 68.3(a). Any petition for discretionary review should comply with
the requirements of Texas Rule of Appellate Procedure 68.4. See In re Schulman, 252 S.W.3d
at 408 n.22.
Opinion delivered July 8, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                              JULY 8, 2015


                                         NO. 12-14-00180-CR


                                   ANGELA DENISE HARDIN,
                                          Appellant
                                             V.
                                    THE STATE OF TEXAS,
                                          Appellee


                                Appeal from the 114th District Court
                         of Smith County, Texas (Tr.Ct.No. 114-1270-12)

                        THIS CAUSE came to be heard on the appellate record and brief filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                              JULY 8, 2015


                                         NO. 12-14-00181-CR


                                   ANGELA DENISE HARDIN,
                                          Appellant
                                             V.
                                    THE STATE OF TEXAS,
                                          Appellee


                                Appeal from the 114th District Court
                         of Smith County, Texas (Tr.Ct.No. 114-1271-12)

                        THIS CAUSE came to be heard on the appellate record and brief filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.